HASELTON, P. J.,
concurring.
I concur in the majority’s analysis and disposition, but write separately to highlight and address a recurring concern that this case exemplifies: What can appellate counsel do to satisfy the requirements of Ethyl Corp. v. Jalbert, 270 Or 651, 655, 529 P2d 368 (1974), if a trial record is materially incomplete?1
The answer lies, at least in part, in Hoffart v. Lindquist & Paget Mortg. Co., 182 Or 611, 620, 189 P2d 592 (1948):
“[A]ffidavits relative to the question of an appellant’s diligence and to the merits of the appeal should be filed with this court in support of a petition to reverse the judgment or decree and to order a new trial for a cause specified in the statute.”
See also State ex rel Juv. Dept. v. Dahl, 158 Or App 479, 484, 974 P2d 783 (1999), rev den, 330 Or 470 (2000) (same). Thus, under Hoffart, a motion for reversal pursuant to ORS 19.420(3) requires the submission of evidence to the appellate court. The consideration and determination of such a motion is, in substance, an original evidentiary proceeding in aid of the court’s jurisdiction, in which the court acts as the trier of fact.
Given that procedural posture, an appellant’s counsel can use a variety of means to adduce sufficient evidence of what occurred at trial so as to make a prima facie showing of error upon an otherwise incomplete record. Without limitation, those means include:
(1) Appellate counsel can consult with, and obtain affidavits from, trial counsel.
*630(2) If trial counsel inexplicably refuses to cooperate in those efforts, appellate counsel can apply to the appellate court for appropriate relief in aid of appellate jurisdiction, including orders to show cause and, if necessary, exercise of the court’s contempt authority.
(3) Appellate counsel can consult with, and obtain affidavits from, parties and trial witnesses. Again, if cooperation is not forthcoming, counsel can apply to the appellate court for the issuance of compulsory process in aid of its jurisdiction.
In sum, an appellant’s counsel is not, in fact, confronted with a “Catch-22” of being required to show error on an incomplete or nonexistent record. I do not suggest that counsel must pursue any or all of the possible measures just outlined, much less that any particular course is preferable. My point is merely that, in appropriate cases, counsel is not without options.

 See also State v. Obalo, 179 Or App 684, 41 P3d 458 (2002); State ex rel Juv. Dept. v. Dahl, 158 Or App 479, 974 P2d 783 (1999), rev den, 330 Or 470 (2000) (presenting similar issues). In addition, the same concerns have arisen in cases that have not resulted in reported appellate opinions.